De France, C.
The appellants were plaintiffs in the district court, and on the 12th day of September, 1884, recovered a judgment against the appellee, by which they were adjudged to be the owners, and entitled to the possession, of a parcel of mining ground, described in such judgment, and were awarded costs of suit. The appellants have endeavored to appeal from said judgment to this court, and a transcript of the proceedings of the court below has been filed with the clerk of this court. A party is not allowed an appeal to this court from a judgment rendered in his own favor. The only mode of review is by writ of error. Hall v. Mining Co. 6 Colo. 81, and cases there cited. The case should be stricken from the docket of this court.
Rising and Stallcup, CO., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion this cause is stricken from the docket.

Stricken from the docket.